                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BOARD OF TRUSTEES OF THE OMAHA
CONSTRUCTION INDUSTRY PENSION
PLAN,                                                                8:18CV366

              Plaintiff/Counter Defendant,                  SECOND AMENDED
                                                         CASE PROGRESSION ORDER
       vs.

MCGILL RESTORATION, INC.,


              Defendant/Counter-Claimant.

        This matter comes before the Court on the parties’ Joint Motion to Extend Deadlines in
Progression Order (Filing No. 43). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

       IT IS ORDERED that Joint Motion to Extend Deadlines in Progression Order (Filing
No. 43) is granted, and that the case progression order is amended as follows:

       1)     The deposition deadline is March 13, 2020.

       2)     The status conference scheduled for February 7, 2020 is cancelled. A status
              conference to dispositive motions, the pretrial conference and trial dates, and
              settlement status will be held with the undersigned magistrate judge on March
              16, 2020, at 10:00 a.m. by telephone. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference.

       3)     The deadline for filing motions to dismiss and motions for summary judgment is
              April 30, 2020.

       4)     The deadline for filing motions to exclude testimony on Daubert and related
              grounds is April 30, 2020.

       5)     The parties shall comply with all other stipulations and agreements recited in their
              Rule 26(f) planning report that are not inconsistent with this order.

       6)     All requests for changes of deadlines or settings established herein shall be
              directed to the undersigned magistrate judge. Such requests will not be considered
              absent a showing of due diligence in the timely progression of this case and the
              recent development of circumstances, unanticipated prior to the filing of the
              motion, which require that additional time be allowed.

       Dated this 31st day of January, 2020.
                                                    BY THE COURT:

                                                    s/Michael D. Nelson
                                                    United States Magistrate Judge
